DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 06/03/2019. Claims 1-19 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “…the reflective PPG sensor being configured to be place on one of a forehead, a finger, or wrist of a subject on a location selected according to a predetermined range of a signal quality…”. It is unclear as to whether the sensor itself is intended to determine a signal quality index, and if so the claim lacks any structural element (i.e. a processor) for the sensor to determine signal quality index. As such the claim is indefinite. For the purposes of examination the limitation is interpreted as intended use.
Regarding claim 1, the claim recites a limitation “…the reflective PPG sensor having: a force per unit area between 0.3 N/cm2 and 1.5 N/cm2; and, a bonding pressure, for sensor to skin adhesion, between 10 N/cm2 and 20 N/cm2”. However, the claim does not recite any physical details of the sensor structure, and as such it is unclear what structure is being measure or even how we perform the measurements. As such the claim is indefinite. 
Regarding claim 1, the claim recites the limitation “a reflective PPG sensor where motion artifacts have a reduced effect,..”. However, it is unclear as to what the motion artifacts having a reduced effect too. As such the claim is indefinite. 
Regarding claim 11, the claim recites the limitation “selecting a reflective PPG sensor where motion artifacts have a reduced effect,..”. However, it is unclear as to what the motion artifacts having a reduced effect too. As such the claim is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 8, and the claims dependent thereof, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, the claim recites the limitation “wherein a location of the reflective PPG sensor is on the forehead and is selected such that the signal quality index is in the predetermined range”. However, the claim is dependent on an apparatus claim (claim 1), and claim 5 does not add any further structural limitations to claim 1. As such the claim fails to further limit the claim. 
Regarding claim 8, the claim recites the limitation “wherein a location of the reflective PPG sensor on the forehead, wrist, or finger is selected such that a signal quality index is in the predetermined range”. However, the claim is dependent on an apparatus claim (claim 2), and claim 5 does not add any further structural limitations to claim 1. As such the claim fails to further limit the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11, and claims dependent thereof, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “the method comprising: selecting a placement of the reflective PPG sensor on a subject, selecting a contact force, and selecting a sensor to skin adhesion and contact force combination, such that motion artifacts have a reduced effect”. Performing these three selections are nothing more than a mental process.
This judicial exception is not integrated into a practical application because the claim does not recite any apparatus to perform these steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as the claim only recites performing these three selections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200196928 A1 (hereinafter referred to as “Lamego”), in view of “Reflectance Forehead Pulse Oximetry: Effects of Contact Pressure During Walking” (cited in IDS dated 12/08/2020, hereinafter referred to as “Dresher”).
Regarding claim 1, Lamego teaches a reflective PPG sensor where motion artifacts have a reduced effect (attaching a sensor to the user with an adhesive inherently reduces the motion artifacts amount as the adhesive secures the sensor to a user’s body part, abstract; paragraph [0035]), the reflective PPG sensor being configured to be placed on one of a forehead, a finger or a wrist of a subject (as shown in Figures 2A-F) on a location selected according to a predetermined range of a signal quality index (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see MPEP 2111), but Lamego does not explicitly teach the sensor having a force per unit area between 0.3 N/cm2 and 1.5 N/cm2; and a bonding pressure, for sensor to skin adhesion, between 10 N/cm2 and 20 N/cm2.
However, Lamego teaches the sensor having an adhesive to bond the sensor to a user’s skin (paragraph [0084]). It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the sensor to skin adhesion, between 10 N/cm2 and 20 N/cm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144).  
Further, Dresher, teaches a PPG sensor’s signal quality is effected by contact force per unit area (abstract, introduction).  It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the sensor have a force per unit area between 0.3 N/cm2 and 1.5 N/cm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144).  
Regarding claim 2, Lamego, in view of Dresher teaches that sensor pressure, which is effected by weight, effects signal quality, but does not explicitly teach further having a weight between 6 g and 12 g.

Regarding claim 3, Lamego, in view of Dresher, does not explicitly teach wherein the force per unit area is about 1.2 N/cm2 and the bonding pressure is about 15 N/cm2.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the sensor wherein the force per unit area is about 1.2 N/cm2 and the bonding pressure is about 15 N/cm2, since it has been held that discovering an optimum value involves only routine skill in the art (see MPEP 2144).  
Regarding claim 4, Lamego, in view of Dresher, does not explicitly teach wherein the force per unit area is about 1.2 N/cm2, the bonding pressure is about 15 N/cm2 and the weight is about 8.44 g.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the sensor wherein the force per unit area is about 1.2 N/cm2, the bonding pressure is about 15 N/cm2 and the weight is about 8.44 g, since it has been held that discovering an optimum value involves only routine skill in the art (see MPEP 2144).  
	Regarding claim 5, Lamego, in view of Dresher, teaches wherein a location of the reflective PPG sensor is on the forehead (as shown in Figures 2A-F; as taught in Lamego) and is selected such that the signal quality index is in the predetermined range (selecting a location based on signal quality is intended use of the sensor; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations).
Regarding claim 8, Lamego, in view of Dresher, teaches wherein a location of the reflective PPG sensor on the forehead, wrist or finger (as shown in Figures 2A-F; as taught in Lamego) is selected such that a signal quality index is in the predetermined range (selecting a location based on signal quality is intended use of the sensor; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations).
Regarding claim 11, Lamego teaches a method for selecting a reflective PPG sensor in which motion artifacts have a reduced effect (attaching a sensor to the user inherently reduces the motion artifacts amount, abstract), the method comprising: selecting a placement of the reflective PPG sensor on a subject (as shown in Figures 2A-F). However, Lamego does not explicitly teach selecting a contact force, and selecting a sensor to skin adhesion and contact force combination, such that motion artifacts have a reduced effect.
Dresher, teaches a PPG sensor’s signal quality is effected by contact force per unit area (abstract, introduction).  It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to modify Lamego to select a contact force range between the sensor and user’s skin to reduce motion artifact, as taught by Dresher, because doing so cleans noisy signals, producing better measurements. 
 Further Lamego teaches the sensor having an adhesive to bond the sensor to a user’s skin (paragraph [0084]; as shown in Figures 2A-F). It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to select a sensor to skin adhesion and contact force combination, such that motion artifacts have a reduced effect, since it has been held that discovering an optimum value (the sensor adhesion and contact force combination) involves only routine skill in the art (see MPEP 2144).  
Regarding claim 12, Lamego, in view of Dresher teaches that sensor pressure, which is effected by weight, effects signal quality (abstract, introduction; as taught by Dresher) and using an adhesive to attach the sensor to a user’s skin (paragraph [0084]; as shown in Figures 2A-F; as taught by Lamego).
Lamego, in view of Dresher does not explicitly teach further comprising selecting a sensor weight and sensor to skin adhesion combination such that motion artifacts have a reduced effect.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to select a sensor weight and sensor to skin adhesion combination such that motion artifacts have a reduced effect, since it has been held that discovering an optimum value (the sensor weight and sensor to skin adhesion combination) involves only routine skill in the art (see MPEP 2144).  
Regarding claim 13, Lamego, in view of Dresher, does not explicitly teach wherein the placement of the reflective PPG sensor on the subject, the contact force, the sensor to skin adhesion, and the sensor weight are selected using a full factorial design of experiments with four factors.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed wherein the placement of the reflective PPG sensor on the subject, the contact force, the sensor to skin adhesion, and the sensor weight are selected using a full factorial design of experiments with four factors, since it has been held that discovering an optimum value involves only routine skill in the art (see MPEP 2144).  
Regarding claim 14, Lamego, in view of Dresher, does not explicitly teach wherein the placement of the reflective PPG sensor on the subject, the contact force, the sensor to skin adhesion, and the sensor weight are selected using a fractional factorial design of experiments with four factors.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed wherein the placement of the reflective PPG sensor on the subject, the contact force, the sensor to skin adhesion, and the sensor weight are selected using a fractional factorial design of experiments with four factors, since it has been held that discovering an optimum value involves only routine skill in the art (see MPEP 2144).  

Claims 6-7, 9-10 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamego, in view of Dresher, as applied to claims 1, 2, 11, and 12 above, and in further view of “Optimal Signal Quality Index for Photoplethysmogram Signals” (cited in IDS dated 12/08/2020, hereinafter referred to as “Elgendi”).
Regarding claim 6, Lamego, in view of Dresher, does not teach wherein the signal quality index is skewness.
However, Elgendi, teaches wherein signal quality is determined by skewness (abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, in view of Dresher, to use skewness to determine signal quality, as taught by Elgendi, because doing so provides an effective means of determining signal quality.
Regarding claim 7, Lamego, in view of Dresher, does not teach wherein the signal quality index is perfusion.
However, Elgendi, teaches wherein signal quality is determined by perfusion (abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, in view of Dresher, to use perfusion to determine signal quality, as taught by Elgendi, because doing so provides an effective means of determining signal quality.
Regarding claim 9, Lamego, in view of Dresher, does not teach wherein the signal quality index is skewness.
However, Elgendi, teaches wherein signal quality is determined by skewness (abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, in view of Dresher, to use skewness to determine signal quality, as taught by Elgendi, because doing so provides an effective means of determining signal quality.
Regarding claim 10, Lamego, in view of Dresher, does not teach wherein the signal quality index is perfusion.
However, Elgendi, teaches wherein signal quality is determined by perfusion (abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, in view of Dresher, to use perfusion to determine signal quality, as taught by Elgendi, because doing so provides an effective means of determining signal quality.
Regarding claim 15, Lamego, in view of Dresher, teaches wherein placement of the reflective PPG sensor on the subject can be a forehead, a finger, or wrist (as shown in Figures 2A-F; as taught in Lamego), but does not explicity teach selecting a location of the PPG sensor based on a signal quality index.
However, Elgendi teaches finding a signal quality index (abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, in view of Dresher, to find a signal quality, as taught by Elgendi, because doing so allows a user to determine the quality of the PPG signal.
Further, it would have been it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to select the placement of the sensor based on the signal quality 
Regarding claim 16, Lamego, in view of Dresher and Elgendi, teaches wherein the signal quality index is skewness (abstract; as taught by Elgendi).
Regarding claim 17, Lamego, in view of Dresher and Elgendi, teaches wherein the signal quality index is perfusion (abstract; as taught by Elgendi).
Regarding claim 18, Lamego, in view of Dresher, teaches wherein placement of the reflective PPG sensor on the subject can be a forehead, a finger, or wrist (as shown in Figures 2A-F; as taught in Lamego), but does not explicity teach selecting a location of the PPG sensor based on a signal quality index and wherein sensor force per unit area is between 0.3 N/cm2 and 1.5 N/cm2, a bonding pressure, for sensor to skin adhesion, is between 10 N/cm2 and 20 N/cm2.
However, Elgendi teaches finding a signal quality index (abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, in view of Dresher, to find a signal quality, as taught by Elgendi, because doing so allows a user to determine the quality of the PPG signal.
Further, it would have been it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to select the placement of the sensor based on the signal quality index because doing so attaches the sensor to an optimal location to collect the best signal with the least amount of noise.
Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed wherein sensor force per unit area is between 0.3 N/cm2 and 1.5 N/cm2, a bonding pressure, for sensor to skin adhesion, is between 10 N/cm2 and 20 N/cm2, and a sensor weight between 6 g and 12 g, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144).  
Regarding claim 19, Lamego, in view of Dresher and Elgendi does not explicitly teach wherein the sensor force per unit area is about 1.2 N/cm2, the bonding pressure is 15 N/cm2 and the sensor weight is about 8.44 g.
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8700116 B2 and US 8364220 B2 teaches applying an appropriate amount of pressure to reduce motion artifact.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/A.A.M./Examiner, Art Unit 3791